DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply, filed 22 April 2022 in response to the restriction requirement mailed 28 February 2022, has been fully considered. As per Applicant’s election of species (i) claims 1-17 are pending under examination and claims 18-20 are herein withdrawn (see below).

Election/Restrictions
Applicant’s election of species (i) amine-containing stabilizer in the reply filed on 22 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species (species (ii)), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is indefinite as it is not clear if the recitation of “less than 0.29 wt% of a first copper-containing heat stabilizer comprising a copper halide and an organohalo-phosphorous compound” is reciting less than 0.29 wt% of a total of the first copper-containing heat stabilizer and the organohalo-phosphorous compound or is reciting the amount only with respect to the first copper-containing heat stabilizer. This includes claims 2-14 as they depend from claim 1. 
Regarding claim 14, there is a lack of antecedent basis for the recitation of fiberglass, carbon black and zinc stearate and/or zinc borate. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bayer et al. (US PGPub 2015/0274968).
	Regarding claims 1, 4-5, 11 and 15, Bayer teaches polyamide molding compositions comprising (A) a semicrystalline, semiaromatic polyamide, (B) a copolymer, (C) one or more fibrous reinforcement, (D) one or more heat stabilizers, and (E) auxiliaries and/or additives different from (C) and (D) and/or polymers different from (A) and (B) (abstract; [0012]-[0016]; [00021]-[0028]).
	Bayer teaches (A) is a polyamide having a terminal amino group concentration in the range of 20 to 250 mmol/kg ([0048]), a terminal carboxy group concentration in the range of 20 to 250 mmol/kg ([0049]), a blocked terminal group concentration in the range of 10 to 150 mmol/kg ([0050]), and a total terminal group concentration of 200 to 300 mmol/kg ([0053]) (preferred, exemplified polyamide PA 6T/6I having 60 mmol/kg terminal amino groups and 160 mmol/kg terminal carboxy groups [0156])(instantly claimed ratio).
	Bayer teaches (D) selected from i) copper compounds ([0090]), ii) secondary aromatic amine stabilizers ([0092]), iii) sterically hindered phenol stabilizers ([0093]), iv) phosphites and phosphonites ([0094]), and v) mixtures thereof ([0095]). Bayer teaches a system selected from mixtures of copper compounds, amine stabilizers, phenol stabilizers, phosphites and phosphonites ([0100]) (any of aforementioned readable on ‘non-halogenated flame retardant’). Bayer further teaches with respect to (E) selection of halogen-free phosphorous containing flame retardants ([0108]-[0109]).  Bayer teaches the aforementioned components and teaches their use in combination. As such Bayer anticipates and/or renders obvious the selection of each recited component with a reasonable expectation of success. 
	Bayer neither teaches nor requires the inclusion of bromine or bromine-containing components (claim 1), chlorine or chlorine-containing components (claim 4), or both (claim 5). Bayer further teaches monovalent copper salts including CuCl and CuBr are optional and if present are from 0.05 to 0.25 wt% or as low as 0.02 wt% ([0090]). As such the claimed bromine and/or chlorine contents are met.
	Bayer does not specifically teach the heat aging as claimed (claims 1 and 15). However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 2-3, 13 and 16, Bayer teaches and/or renders obvious the compositions as set forth in claims 1 and 15 above and further teaches component (E), present from 0 to 15 wt% selected from polymers (E2) other than (A) and (B), which include PA6 ([0103]; [0112])(instant PA-6 homopolymer). Bayer teaches high ultimate tensile strength and tensile strength at break parallel to direction of processing ([0186]), high longitudinal fracture energy in the direction of processing ([0187]), high ultimate tensile strength and tensile strength at break perpendicular to direction of processing ([0188]), high fracture energy perpendicular to direction of processing ([0189]) and high impact resistance and notched impact resistance ([0190]).  Bayer does not specifically teach the heat aging as claimed or the tensile elongation as claimed. However, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 6-10, Bayer teaches and/or renders obvious the compositions as set forth in claim 1 and further teaches the mono- or divalent copper salts are present from 0.02 to 0.5 wt% and include complexes of copper with inorganic or organic acids, ammonia, amines, amides, phosphines, etc., wherein preferred divalent copper salts include copper acetate and coper stearate ([0090])(claim 9). Bayer teaches the phosphite/phosphonite stabilizers include triphenyl phosphite ([0098])(claims 7-8) and teaches the halogen-free phosphorous flame retardants include polyphosphates ([0108]-[0109).
	Regarding claim 12, Bayer teaches and/or renders obvious the compositions as set forth in claim 1 above and further teaches the total amount of stabilizers (D) is from 0.2 to 2 wt% and while phosphites/phosphonites are included therein, the total amount is such that any elemental phosphorous resulting therefrom is necessarily less than 5 wt% of the total compositions. Bayer neither teaches nor requires elemental phosphorous and therefore meets the claimed less than 5 wt%.
	Regarding claim 14, Bayer teaches and/or renders obvious the compositions as set forth in claim 1 above and further teaches the composition wherein the amount of (A) is from 85 to 99 wt% of a mixture of (A) and (B) present from 32 to 84.9 wt% ([0022]-[0023]). Bayer further teaches, when present the (E) halogen-free phosphorous containing flame retardant is present from 8 to 18 wt% ([0108]), and total amount of (D) including phosphite/phosphonite stabilizers is from 0.2 to 2 wt% ([0100]). Bayer further teaches (C) includes glass fibers and is present from 15 to 65 wt% ([0072]). Bayer further teaches the total amount of (E) is 0 to 25 wt%, including (E3) includes carbon black ([0102]; [0112]).
	Regarding claim 17, Bayer teaches and/or renders obvious the compositions as set forth in claim 15 above and further teaches the secondary aromatic amines include for example N,N’-dinaphthyl-p-phenylenediamine, etc., (instant hindered amine) ([0096]).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767